Per. Curiam: :
Under the facts found the proceedings were properly dismissed for want of jurisdiction. The libellant did not reside in the county of Somerset, but for a long time had been, and still is, a resident of the city of Philadelphia. She, therefore, did not “exhibit her petition or libel to the judges of the court of common pleas of the proper county where she resides.” If she had no residence in this state a different question would be presented, but that is not this case. As she had an undoubted residence in the county of Philadelphia, the judges of the common pleas of that county alone have jurisdiction.
Decree affirmed and appeal dismissed, at the costs of the appellant.